           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ZEBORAH C. WALSBERG                                      PLAINTIFF

v.                      No. 3:20-cv-12-DPM

REGIONS; FRED THORNE; TONY ALEX;
DAVID PRICE; TINA JOYNER; BARBARA
MILLIGAN; RHONDA HALL; CHRIS
JAMES; LEAH KELLEY; ANNA HARRIS;
LARRY GALLOWAY; JEFF BEEKER;
WILLIAM HALE; ST ACEY TURNER; PAUL
EDWARD JONES; PAUL TIERNEY;
FIDELITY; MARTHA HUNT; KIM HUNT;
JOSH HUNT; WHITEHAT DETENTION
CENTER; ANGELA VERMO; JOE BARRETT;
SORENSON; SNELL; MCGEE, Dr.; CRAIG
TANNER; DRAKE WHITE; MICK MACK;
LARRY JACKSON; and DOES                               DEFENDANTS

                              ORDER
     I recuse. Regions Bank is on my recusal list. The Clerk must
reassign this case at random by chip exchange.
     So Ordered.

                                                  k
                                     D.P. Marshall Jr.
                                     United States District Judge
